DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on May 11, 2022 has been received. Claims 1-7, 9, and 11-13 are currently pending, of which claim 5 is withdrawn.
Claims 1-4, 6, 7, 9, and 11-13 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“each cup comprising an outer contour extending along an entire circumference of the first and second cups” should read “each cup comprising an outer contour extending along an entire circumference of a respective cup of the first and second cups,” to enhance clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a wire extending along an entire outer contour of the first and second cups.” The limitation is indefinite, as it is unclear whether Applicant intends to recite a single wire that extends along the outer contour of both cups, or a pair of wires, each wire extending around the outer contour of each respective cup. For purposes of examination, the Examiner will interpret the limitation as referring to a pair of respective wires, as follows: “a first wire and a second wire, wherein the first wire extends along the entire outer contour of the first cup, and the second wire extends along the entire outer contour of the second cup.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9, and 11-13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lander (US PG Pub 2011/0130072) in view of Abadi (US Patent No. 5,904,607), further in view of Johnson (US Patent No. 2,851,037) and/or Heller (US Patent No. 2,526,230).
Regarding claim 1, Lander discloses an undergarment (bra of Figs. 1-2) comprising:
a support band (6, 7) comprising a gore element (6) positioned between a first wing element (right 7) on one side and a second wing element (left 7) on another side (see Figs. 1-2); the gore element comprising first and second lateral portions defined by a first height, and a middle portion located between the first and second lateral portions, the middle portion being defined by a second height (see annotated Fig. 2, with heights depicted in dotted vertical lines);
a pair of cups (3) comprising a first cup (right 3) affixed to the first wing element and the first lateral portion of the gore element, and a second cup (left 3) affixed to the second wing and second lateral portion of the gore element (see Figs. 1-2 and paragraphs 0015-0019);
each cup comprising an outer contour extending along an entire circumference of the first and second cups (outer circumference/contour of each of right and left cups 3, see Figs. 1-2); and
a wire (4) extending along the first and second cups (see Figs. 1-2 and paragraph 0020);
wherein each cup is configured to substantially encase a respective breast of a wearer, such that the breasts are forced to remain in an upwardly lifted and outwardly pulled position, when the support band is fastened around the wearer's torso (see Figs. 1-2 and at least paragraphs 0035-0036; Lander discloses wherein each cup assembly is configured to provide an adjustable amount of support, prevent excess movement of the breast, and “provide support beneath the breast, thus pushing the breast upwards and outwards”).

    PNG
    media_image1.png
    558
    886
    media_image1.png
    Greyscale

Lander substantially discloses the invention as claimed above but fails to further disclose wherein the first height of the first and second lateral portions is greater than the second height of the middle portion of the center gore. Instead, Lander appears to depict wherein the first and second heights are approximately the same (see annotated Fig. 2).
However, Abadi teaches an undergarment (10) comprising: a support band comprising a pair of cups (20, 22) and a gore element (30) including a middle portion (low point of the “V” shape of 30) located between first and second lateral portions (high end points of the “V” shape of 30), wherein the height of the first and second lateral portions is greater than the height of the middle portion (see Figs. 1-2 and column 4, lines 27-53), so as to allow the cups to be pulled together or pushed apart depending on the user’s desired aesthetic (see column 4, lines 27-53).
Therefore, based on Abadi’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shape of Lander’s gore element such that the first height of the first and second lateral portions would be greater than the second height of the middle portion of the center gore, as such a shape would allow the cups to be pulled together or pushed apart depending on the user’s desired aesthetic.
Lander also fails to disclose wherein the wires of the first and second cups extend along the entire outer contour of each respective cup. Instead, Lander’s wires (4) only extend along a lower contour of each respective cup (see Figs. 1-2 and paragraph 0020).
However, Johnson teaches a wire form for a breast-supporting undergarment (120, see Fig. 3), comprising a support band (23) and a pair of wires (21) for supporting a pair of brassiere cups, wherein the wires are each continuously formed so as to be configured to extend along the entire outer contour of each respective cup (see Fig. 3 and column 2, lines 11-46), so as to effectively support and mold the wearer’s breasts (see column 1, lines 15-49).
Furthermore, Heller teaches a breast-supporting undergarment (10, see Fig. 1), comprising a support band (28, 29), a pair of brassiere cups (11), and a wire (17) extending along the entire outer contour of each respective cup (see Figs. 1-5 and column 3, line 12 – column 4, line 17), so as to provide enhanced support and shaping by encircling the brassiere cups to better confine the breasts in the desired position (see column 1, lines 24-43).
Therefore, based on Johnson’s and/or Heller’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lander’s first and second cups to include a wire that extends along an entire outer contour of each respective cup, as doing so would effectively support and mold the wearer’s breasts and/or provide enhanced support and shaping by encircling the brassiere cups to better confine the breasts in the desired position.
It is noted that the recitation of “wherein each cup is configured to substantially encase a respective breast of a wearer, such that the breasts are forced to remain in an upwardly lifted and outwardly pulled position, when the support band is fastened around the wearer's torso” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Lander, Abadi, and Johnson and/or Heller together teach the structure as claimed (and Heller further specifically teaches wherein the wires are configured to encircle the brassiere cups to better confine the breasts in a desired position for enhanced support and shaping, see above), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).


Regarding claim 2, the modified undergarment of Lander (i.e., Lander in view of Abadi and Johnson and/or Heller) is further disclosed wherein the support band (6, 7 of Lander) comprises elastic material (see paragraphs 0016-0018).

Regarding claim 3, Lander, Abadi, and Johnson and/or Heller together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the first height of the first and second lateral portions of the gore element is approximately 3.5”. Lander, Abadi, Johnson, and Heller are silent as to the exact dimensions of the undergarment.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of gore heights, such that the first height of the first and second lateral portions of the gore element would be approximately 3.5”, in order to achieve an optimal configuration to accommodate the size or proportions of an intended wearer, or to provide a desired amount of coverage at the gore, since discovering the optimum or workable ranges of gore heights involves only routine skill in the art. See MPEP 2144.05.
Additionally, Applicant does not provide any criticality for the claimed range/height, merely stating that “In some embodiments, as illustrated in FIG. 2C, height 213 may be approximately 3.5 inches and height 214 may be approximately 1.5 inches” (see paragraph 0035 of Applicant’s specification). As such, the claimed range appears to be an obvious matter of design choice which fails to patentably distinguish over Lander, Abadi, and Johnson and/or Heller.

Regarding claim 4, Lander, Abadi, and Johnson and/or Heller together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the second height of the middle portion of the gore element is approximately 1.5”. Lander, Abadi, Johnson, and Heller are silent as to the exact dimensions of the undergarment.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of gore heights, such that the second height of the middle portion of the gore element would be approximately 1.5”, in order to achieve an optimal configuration to accommodate the size or proportions of an intended wearer, or to provide a desired amount of coverage at the gore, since discovering the optimum or workable ranges of gore heights involves only routine skill in the art. See MPEP 2144.05.
Additionally, Applicant does not provide any criticality for the claimed range/height, merely stating that “In some embodiments, as illustrated in FIG. 2C, height 213 may be approximately 3.5 inches and height 214 may be approximately 1.5 inches” (see paragraph 0035 of Applicant’s specification). As such, the claimed range appears to be an obvious matter of design choice which fails to patentably distinguish over Lander, Abadi, and Johnson and/or Heller.

Regarding claim 6, the modified undergarment of Lander (i.e., Lander in view of Abadi and Johnson and/or Heller) is further disclosed wherein the support band (6, 7 of Lander) is defined by a length (generally the length measurement from one set of fasteners 8 to the other set of fasteners, see Figs. 1-2 and paragraph 0017 of Lander).

Regarding claim 7, Lander, Abadi, and Johnson and/or Heller together teach the limitations of claim 6, as discussed above, but fail to further teach wherein the length of the support band is approximately 27.75”. Lander, Abadi, Johnson, and Heller are silent as to the exact dimensions of the undergarment.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of band lengths such that the length of the support band would be approximately 27.75”, in order to achieve an optimal configuration to accommodate the size or proportions of an intended wearer, since discovering the optimum or workable ranges of band lengths involves only routine skill in the art. See MPEP 2144.05.
Additionally, Applicant does not provide any criticality for the claimed range/length, merely stating that “Support band 215 may have a length 260 of approximately 27.75” inches, as illustrated in Fig. 2C” (see paragraph 0028of Applicant’s specification). As such, the claimed range appears to be an obvious matter of design choice which fails to patentably distinguish over Lander, Abadi, and Johnson and/or Heller.

Regarding claim 9, the modified undergarment of Lander (i.e., Lander in view of Abadi and Johnson and/or Heller) is further disclosed wherein the support band (6, 7 of Lander) comprises a fastening mechanism (8 of Lander) configured to fasten the support band around the wearer's torso (see Figs. 1-2 and paragraph 0017 of Lander).

Regarding claim 11, the modified undergarment of Lander (i.e., Lander in view of Abadi and Johnson and/or Heller) is further disclosed wherein the gore element (6 of Lander) comprises a material having elastomeric properties (see paragraph 0018 of Lander; Lander discloses wherein gore element 6 may include spandex or spandex blends).

Regarding claim 12, the modified undergarment of Lander (i.e., Lander in view of Abadi and Johnson and/or Heller) is further disclosed wherein the gore element (6 of Lander) is configured to expand and cause each cup to shift upwardly and outwardly and reduce tension forces acting upon the cups wherein when the undergarment is worn by the wearer (see Figs. 1-2 and at least paragraphs 0018 and 0035-0036 of Lander; Lander discloses wherein the gore element is made of an elastomeric material and is therefore capable of expanding, and also discloses wherein each cup assembly is configured to provide an adjustable amount of support, adapt to the shape of each breast, and “provide support beneath the breast, thus pushing the breast upwards and outwards”; see also column 4, lines 27-54 of Abadi; Abadi teaches wherein the gore element 30 may be pushed apart so as decrease the degree of cleavage enhancement to reduce inward tension forces on the wearer’s breasts).
It is noted that the recitation of “wherein the center gore is configured to expand and cause each cup to shift upwardly and outwardly and reduce tension forces acting upon the cups wherein when the undergarment is worn by the wearer” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Lander, Abadi, and Johnson and/or Heller together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 13, the modified undergarment of Lander (i.e., Lander in view of Abadi and Johnson and/or Heller) is further disclosed wherein the reduction in tension forces causes a reduction in compression forces acting upon the breast encased by each cup (see Figs. 1-2 and at least paragraphs 0035-0036 of Lander; Lander wherein each cup assembly is configured to provide an adjustable amount of support and adapt to the shape of each breast, and is therefore capable of being adjusted to reduce compression forces on the breast; see also column 4, lines 27-54 of Abadi; Abadi teaches wherein the gore element 30 may be pushed apart so as decrease the degree of cleavage enhancement to reduce inward compression forces on the wearer’s breasts).
It is noted that the recitation of “wherein the reduction in tension forces causes a reduction in compression forces acting upon the breast encased by each cup” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Lander, Abadi, and Johnson and/or Heller together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
`

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732